Print C@(\\[QY'N,'=HML \.»" (DE:;UN'-'YL Page l 052
. 5610{\

\¢:k_ +Lt<i l“\Q\/Q\'l_ tL\:Jii -E>LK'-’C.q

fe t\jg>€SCT TAM ewbe

Subject: Fundamentals of Catholic Dogma
From: Sebrina Higdon (sebrina@tanbooks.com)
To: |estermaryf@yahoo.com;

Date: Thursday, November 29, 2012 2:32 PM

Hi Mary Fran!

“Fundamentals of Catholic Dogma” just became a new priority (again!). We have enough back orders now to
show that there is still interest in the book, so I’ve been prompted to get it done fast. Your editing expertise is
the only thing that is going to make this move toward being press-ready. You were so thorough the first time
through! If we tried to give this to someone new, it would make them consider a career-change Well, maybe

it’s not that bad. I feel a bit run over by it!

I haven’t been in touch with you for such a long time, so I don’t know what is keeping you busy these days.
(I’ve been prayerful that you got the job you were trying for in the summer!) I hate to be presumptuous and
think that you have free time now to work on it, but I am being extremely hopeful that you might be able to go
through and check corrections sometime next week. Before Christmas? Before next year? Easter? During this
decade? l do have a small amount of time (probably three more weeks), while I wait for a Preface from Patrick

Madrid. Until that comes in, it won ’t be ready to go anywhere

I don’t know how your billing left off, or if we paid anything to you at all yet. Were corrections included in
your quote?

l was “awarded” this project when it was deemed “a mess,” after inspection of the tile from the typesetter
India. l am not entirely certain that we received the final file for this project,' but it seems that it’s not too
terribly off from the last PDF that I had gotten from them. ... \

I’d like to mail to you a copy of the lasers you marked and a set of new lasers, and email you with a PDF of the
body file. The two-page viewing in Acrobat made my final review of the layout easier, and you may find that
marking corrections for me in the PDF is easier for you as well. Please feel free to mail the lasers back if you
think that there is something that can’t be expressed in the PDF comments for me.

The subhead styles have changed a lot. When l got through the entire body, ,l started the TOC, and l found that
the subheads weren’t set up correctly, once I got to Book 4, Part 3, Section 2:. There are two kinds of Roman
numeral heads, and two kinds of “Section” heads in this book (how confusing is that??). l think that it’s alright

now, but a second examination is not a bad idea.

The font that “lndia” used for the Greek was inconsistent and the characters weren t built in a friendly way
(some italic and some roman, some Times New Roman font, some Times NR Dual Greek font). I have cleaned
up the font usage, and I ended up re- doing all of the Greek I highlighted the Greek words on the old lasers with

orange7 and I believe that 1n the end I finally got them all

I am lighting through the Indexes now, and will send you what I have otherwise for now and send the back
pages to you when I get them done lt has been pretty easy to navigate through the electronic file by searching
for the names and then plugging in the page numbers I have found some discrepancies in name spellings by
doing the Index of Persons, and noted them on the old body lasers Any other Index problems l have l’ ll

document and send a list to you with the back pages

Please let me know if you can guess on a schedule for this book. I had wanted to get this to you much, much

https: //mai ya a§o:.|`c%ri;i ngg §u§iid:hqi/s\ic[=)§(;nli&r;e)z§)e<)iji aso =rny]~l: 73 3 Filed 10/02/18 Page 1 Of 29/6/2018

l‘Print Page 2 of 2

sooner, but it was put off a couple of times since the last time I wrote you! about it. As always, I appreciate all
of your hard work on these projects that are so detailed. This book ought to be quite nice-looking when it’s all

bound and printed!

Sebrina

P.S. How was Thanksgiving? What was once a quiet holiday for us, tumed"i,nto having us host 15 people from
our family. It was tiring, but a good time was had by all. Talk to you soon!

JL'» i",

Case 3:16-cV-00695-FDW-DCK Document 73-3 Filed 10/02/18 Pa e 2 of
https ://mail . yahoo.com/neo/launch? . src=ym&reason=myc g ?9/6/2018

